DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on April 21, 2021.  Claims 1, 17 and 20 have been amended.  Claim 15 has been cancelled.  Claims 1-9, 11-14 and 16-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The device of claim 1, method of claim 17 and product of claim 20 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 17 and 20 recite:
1. A computing device comprising a processor, a storage device and a communication device where each of the storage device and the communication device is coupled to the processor, the storage device storing instructions, which when executed by the processor, configure the computing device to: 
provide a user interface (UI) to receive input and display output via a gesture- based input and output device coupled to the processor, the UI configured to: 
present a first plurality of controls and a second plurality of controls as interface elements of the UI, wherein each of the first plurality of controls is associated with a respective source and a respective source amount and wherein each of the second plurality of controls is associated with a respective destination and a respective destination amount, each of the i) respective source and respective source amount and ii) respective destination and respective destination amount received from a remote computing device; and 
receive a single gesture input linking a one of the first plurality of controls and one of the second plurality of controls, wherein the gesture input comprises a single continuous swipe input defining a continuous interaction selecting and extending from the interface elements of at least one of: the one of the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination and an other one of: the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination thereby causing said linking between the respective source and the respective destination; 
in response to the single gesture input, initiating defining a data communication for a  transfer of the respective destination amount from the respective source associated with the one of the first plurality of controls to the respective destination associated with the one of the second plurality of controls; 
communicate the data communication to a data communication processing device, via the communication device, to process the transfer; and Page 2Response to Final Office Action mailed 06/01/2020 Application No. 16/130,158 Filed 09/13/2018 Attorney Docket No. T84801121US 
wherein the single gesture input identifies each of a source, an amount and a destination respectively as the respective source, the respective destination amount and the respective destination and further initiates generating a signal comprising the data communication for processing.

Referring to the bolded limitations above, independent claims 1, 17 and 20 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 17 and 20 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 17 and 20 only recite the simple commercial interaction of a data communication representing a transfer of funds from one account to another.  Accordingly, each of claims 1, 17 and 20 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, e.g., to receive, store, or transmit data), the recitation in claims 1, 17 and 20 of a computing device and user interface does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 17 and 20 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 17 and 20, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using “drag and drop” to transfer data is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 2/14/2020.  Moreover, the computing device and user interface of claims 1, 17 and 20 are known devices, as are computer devices with touch screens to receive gesture based inputs as discussed in paragraphs [0023]-[0026] of the Applicant’s specification.   Accordingly, claims 1, 17 and 20 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 17 and 20 are not patent eligible.  Dependent claims 2-9, 11-14, 16, 18 and 19 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-9, 11-14, 16, 18 and 19 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional parties to a transaction and platforms (2B).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazam (US 2014/0372268).
Claim 1 recites:
A computing device comprising a processor, a storage device and a communication device where each of the storage device and the communication device is coupled to the processor, the storage device storing instructions, which when executed by the processor, configure the computing device to: (Hazam, Fig. 1, [0056], device 110 provides processing, display, storage, communications and execution of commands)
provide a user interface (UI) to receive input and display output via a gesture-based input and output device coupled to the processor, the UI configured to: (Hazam, Fig. 1, [0063], processing module 140 may be within device 110; Fig. 2, [0070], processing module 140 includes input/output (I/O) module 142)
present a first plurality of controls and a second plurality of controls as interface elements of the UI, wherein each of the first plurality of controls is associated with a respective source and a respective source amount and wherein each of the second plurality of controls is associated with a respective 
receive a single gesture input linking a one of the first plurality of controls and one of the second plurality of controls, wherein the gesture input comprises a single continuous swipe input defining a continuous interaction selecting and extending from the interface elements of at least one of: the one of the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination and an other one of: the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination thereby causing said linking between the respective source and the respective destination; (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Fig. 6a, [0086], user interface showing the user initiating transfer of $300 from the Everyday Checking Account No. 3672 to John's Savings Account No. 1234 where user may drag and drop the transfer amount icon 605 depicting the $300 from the checking account 3672 to the savings account 1234; Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)
in response to the single gesture input, initiating defining a data communication for a  transfer of the respective destination amount from the respective source associated with the one of the first plurality of controls to the respective destination associated with the one of the second plurality of controls; communicate the data communication to a data communication processing device, via the communication device, to process the transfer; and (Hazam, Fig. 3, [0081], back-end systems 
wherein the single gesture input identifies each of a source, an amount and a destination respectively as the respective source, the respective destination amount and the respective destination and further initiates generating a signal comprising the data communication for processing.  (Hazam, Fig. 6a, [0086], $300 from Checking Account No. 3672 (source) to Savings Account No. 1234 (destination) where user may drag and drop (single gesture input); Fig. 6b, [0087], upon dropping the container, the target area may glow to indicate the amount has been applied (data communication))
Claims 17 and 20 correspond to claim 1 and are rejected on the same grounds.  Regarding claim 17, Hazam, Fig. 1, [0056], method for performing financial transactions.  Regarding claim 20, Hazam, Fig. 1, [0055], non-transitory data storage device.
Claim 2 recites:
The computing device of claim 1 wherein the UI is configured to receive a gesture input linking one of the first plurality of controls and one or more of the second plurality of controls.  (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)
Claim 4 recites:
The computing device of claim 1 wherein the UI is configured to receive a gesture input linking one or more of the first plurality of controls and the one of the second plurality of controls.  (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)

Claim 6 recites:
The computing device of claim 1 wherein the UI is configured to: receive a first component of the gesture input as a selection of the one of the first plurality of controls or a selection of the one of the second plurality of controls; and receive a second component of the gesture input as a selection of the other of the one of the first plurality of controls or the one of the second plurality of controls.  (Hazam, Fig. 3, [0080], drag movable funds container from original account to transfer account; Figs. 8, 9a, 9b, 10, [0094]-[0097], drag deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815)
Claim 7 recites:
The computing device of claim 1 wherein the UI is configured to, in response to the gesture input and before defining the data communication, provide a secondary UI to further configure the data communication.  (Hazam, Fig. 3, [0077], selectable funds icon displaying an available range of funds)
Claim 8 recites:
The computing device of claim 7 wherein the second plurality of controls is further associated with transfer parameters defining a request and wherein the secondary UI is configured to present at least one of: an interface to instruct the computing device to define the data communication to fully satisfy the request in accordance with the transfer parameters; an interface to instruct the computing device to define the data communication to minimally satisfy the request in accordance with the transfer parameters; and an interface to instruct the computing device to define the data communication with custom information.  (Hazam, Fig. 12, [0099], current balance due, minimum payment, other amount are all shown in Fig. 12)
Claim 9 recites:
The computing device of claim 8 wherein the request comprises a payment request, the transfer parameters comprise a full payment amount and wherein the secondary UI is configured to receive 
Claim 11 recites:
The computing device of claim 1 wherein the UI is configured to present a confirmation control to receive a confirmation input to communicate the data communication.  (Hazam, Fig. 10, [0097], continue 1020)
Claim 12 recites:
The computing device of claim 1 wherein the instructions configure the processor to define a plurality of data communications and the UI is further configured to present the plurality of data communications before communicating and present a batch confirmation control to receive a single confirmation input to confirm each individual data communication of the plurality of data communications.  (Hazam, Fig. 10, [0097], continue 1020; Fig. 17, [0103], future scheduled transactions reads on plurality of data communications)
Claim 13 recites:
The computing device of claim 12 wherein each individual data communication is presented with a respective cancel control to receive a cancel input to cancel any individual data communication.  (Hazam, Fig. 10, [0097], cancel button)
Claim 14 recites:
The computing device of claim 1 wherein the instructions configure the processor to communicate via the communication device with an information storage device to: receive respective source information for each of the first plurality of controls, each of the first plurality of controls displayed in association with the respective source information; and receive respective destination information for each of the second plurality of controls, each of the second plurality of controls displayed in association with the respective destination information.  (Hazam, Fig. 3, [0080], drag 
Claim 16 recites:
The computing device of claim 1 wherein each respective source comprises a respective financial account, each respective destination comprises a respective unpaid bill and wherein the data communication comprises a bill payment.  (Hazam, Figs. 11 and 12, [0099], bill payment transaction paying a bill from a checking account)
Claim 18 recites:
The method of claim 17 wherein each respective source comprises a respective financial account, each respective destination comprises a respective unpaid bill and wherein the data transfer comprises a bill payment.  (Hazam, Figs. 11 and 12, [0099], bill payment transaction paying a bill from a checking account)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hazam (US 2014/0372268) in view of Park (US 2014/0040128).
Claim 3 recites:
The computing device of claim 2 wherein, in response to a gesture input linking the one of the first plurality of controls to at least two of the second plurality of controls, the instructions configure the processor to define respective data communications comprising one transfer to each respective destination associated with the at least two of the second plurality of controls.  (Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], discusses dragging deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815.  Hazam does not specifically disclose one transfer to each 
In addition to the motivation statement above, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Park in Hazam since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of graphical user interfaces and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 5 recites:
The computing device of claim 4 wherein, in response to a gesture input linking at least two of the first plurality of controls, the instructions configure the processor to define respective data communications18 as a split transfer from each respective source associated with the at least two of the first plurality of controls to the respective destination associated with the one of the plurality of second controls.  (Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], discusses dragging deposits 835, 840 (or bill pay, 
Claim 19 recites:
The method of claim 17 wherein the UI is configured to receive a single gestural input to link: i) two of the first plurality of controls with one of the second plurality of controls; or ii) one of the first plurality of controls with two of the second plurality of controls; and wherein defining a data communication defines two data communications in response to respective pairs of linked controls.  (Hazam, Figs. 8, 9a, 9b, 10, [0094]-[0097], discusses dragging deposits 835, 840 (or bill pay, transfer, withdrawal) to at least one of a plurality of accounts 805, 810, 815.  Hazam does not specifically disclose linking two first controls to one second control.  However, the related art reference Park, Fig. 2, [0049] discusses end device 110 may be configured to receive or detect a touch input that drags multiple icons (e.g., first icon 210 and third icon 230) to a single icon (e.g., second icon 220) simultaneously or sequentially where end device 110 may be configured to translate parameters of the received touch input into an asset transaction request that initiates a remittance from the first bank 

Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding Applicant’s arguments regarding Step 2A, prong one, the data communication recited in the claims is a transfer of funds which is clearly a commercial interaction in the certain methods of organizing human activity grouping of abstract ideas enumerated in the 2019 PEG.  In contrast to the Applicant’s assertion, the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular 
Regarding Step 2B, the Applicant argues that the claims are not known when given their proper and full consideration.  As no specific feature that is not well understood, routine and convention was 
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues that there is no disclosure or suggestion within Hazam of “1) present(ing) a first plurality of controls and a second plurality of controls as interface elements of the UI, wherein each of the first plurality of controls is associated with a respective source ... and wherein each of the second plurality of controls is associated with a respective destination ...; and 2) receive(ing) a single gesture input linking a one of the first plurality of controls and one of the second plurality of controls, wherein the gesture input comprises a single continuous swipe input defining a continuous interaction selecting and extending from the interface elements of at least one of: the one of the first Response to Office Action mailed 01/21/2021plurality of controls for the respective source and the one of the second plurality of controls for the respective destination and an other one of: the first plurality of controls for the respective source and the one of the second plurality of controls for the respective destination thereby causing said linking between the respective source and the respective destination;”.  The Examiner respectfully disagrees as these features is shown in at least Figs. 6a, 8, 9a, 9b and 10 of Hazam.
[Fig. 6a of Hazam (partial)]

    PNG
    media_image1.png
    437
    368
    media_image1.png
    Greyscale

  It is further respectfully noted that in regards to the minute differences between Hazam the present application argued in the remarks, these differences are not supported by the broadest reasonable interpretations of the claims.  Moreover, the Applicant is respectfully invited to review MPEP 2131 which notes that a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure.  
Lastly, it is respectfully noted that although the claimed features have been examined in view of the every element standard of 35 U.S.C. 102 and the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing a communication of data, in this case an electronic funds transfer, in the technological environment of a graphical user interface.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, online banking and a GUI having drag-and-drop functionality are notoriously familiar elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Cheng (US 2011/0065459) discusses using a single gesture for transfer of content, [0018].
Arlein (US 2010/008189) discusses single gesture based command, [0042].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692